PRESENT: All the Justices

BOARD OF SUPERVISORS OF
RICHMOND COUNTY
                                                                    OPINION BY
v. Record No. 161209                                       JUSTICE S. BERNARD GOODWYN
                                                                   August 31, 2017
JANIE L. RHOADS, ET AL.


                  FROM THE CIRCUIT COURT OF RICHMOND COUNTY
                             Harry T. Taliaferro, III, Judge

       In this appeal, we consider whether the circuit court erred in applying Code § 15.2-

231l(C) and ruling that property owners had a vested right to the use of their property in

violation of a zoning ordinance, when more than 60 days elapsed after the zoning administrator

issued a determination which allowed that use, and the property owners materially changed their

position in good faith reliance upon that determination.

                                          BACKGROUND

       Janie Rhoads, Edmund Rhoads, Crystal Rhoads, and Meade Rhoads (collectively, the

Rhoadses) own property in Richmond County (the Property). 1 On November 13, 2013, the

Rhoadses filed an application for a Zoning Certificate of Compliance (Application) to build a

“2-story all unfinished detached garage” (Garage) on the Property, and attached architectural

drawings of the proposed Garage. The Richmond County (County) zoning administrator,

Morgan Quicke (Quicke), visited the Property, which has a one-story primary dwelling, before

checking the box for “Approved” on the Application and signing the Certificate of Compliance




       1
        Meade Rhoads was not initially a party to the two lawsuits discussed below, but he later
became an owner of the Property and was added as a defendant to the injunction case brought by
the Board by Order dated October 19, 2015.
(Certificate) on November 18, 2013. 2 The Certificate included instructions regarding how to

appeal if the Application was denied. The Rhoadses completed the Garage in June 2014 at a cost

of approximately $27,000.

        In July 2014, Joseph Quesenberry, the new County zoning administrator (Quesenberry),

informed the Rhoadses that the previously approved Garage was in violation of Richmond

County Zoning Ordinance (Zoning Ordinance) Section 2-3-6 (the Ordinance), because it was

taller than the primary structure on the Property. On September 24, 2014, a written notice of

zoning violation was sent to the Rhoadses, advising them that the Garage was in violation of the

Ordinance (Notice).

        The Rhoadses appealed the Notice to the County Board of Zoning Appeals (BZA) by

letter dated October 13, 2014. The stated grounds for the appeal were that the Rhoadses had

received a Certificate of Compliance signed by the County’s zoning administrator, the Rhoadses

had relied upon the Certificate in building the Garage, and, under Code § 15.2-2311(C), their

“rights [had] vested and the permits for erection of the [Garage] are not subject to revocation or

reversal.” The BZA denied the Rhoadses’ appeal, and affirmed Quesenberry’s decision that the

Garage violated the Ordinance.

        On February 23, 2015, pursuant to Code § 15.2-2314, the Rhoadses appealed the BZA’s

decision by filing a petition for certiorari in the Circuit Court of Richmond County (Rhoadses’

Appeal). The County Board of Supervisors (Board) filed an answer to the Rhoadses’ Appeal and

also filed a complaint for declaratory and injunctive relief against the Rhoadses, requesting a

declaration that the Garage is in violation of the Ordinance and an injunction to prevent the

continued violation of the Ordinance (Board Case).


        2
            Quicke was both the County administrator and the acting County zoning official at the
time.
                                                  2
       On October 19, 2015, the circuit court held an ore tenus hearing to address both the

Rhoadses’ Appeal and the Board Case, and admitted into evidence a joint stipulation of

undisputed facts and evidence regarding the history of the Property and the Garage project. The

Rhoadses stipulated that the Garage violated the Ordinance, but for the approval of the zoning

administrator, and the Board stipulated that Quicke visited the Property in September 2013, and

“knew, as of that site visit, that the primary structure was one-story in height.”

       Meade Rhoads testified that, prior to beginning the Garage project, he and his contractor

met with the County code compliance officer at the Property, and the code compliance officer

suggested a two-story garage. The two-story Garage design was submitted in the Application,

for the zoning administrator’s approval. Quicke acknowledged that the Application showed a

14 by 32 feet, two-story garage, but testified that he did not read the Application or look at the

plan attached to the Application before signing the Certificate, in his capacity as the County’s

zoning administrator. After receiving the Certificate, the Rhoadses built the Garage, according

to the plans approved by the Certificate.

        The Rhoadses asserted that the BZA erred by failing to find that their rights, in the

zoning administrator’s initial determination, vested pursuant to Code § 15.2-2311(C). The Board

asserted that Code § 15.2-2311(C) did not apply and that the BZA’s decision should be affirmed.

       On May 18, 2016, the circuit court entered its final order in both cases and held that

“Code § 15.2-231l(C) applies, and the Rhoads[es] have established their entitlement to relief

under that provision.” Accordingly, the circuit court reversed the BZA decision, and entered

judgment in favor of the Rhoadses in the Rhoadses’ Appeal. It also denied the Board’s requests

for declaratory and injunctive relief, and entered judgment in favor of the Rhoadses in the Board

Case as well.



                                                  3
       The Board appeals both cases. 3

                                            ANALYSIS

       The Board argues that Code § 15.2-2311(C) does not apply, because Quicke “lacked the

authority to approve a plain violation of the Zoning Ordinance, and the Certificate he issued was

therefore void ab initio.” The Board also claims that Code § 15.2-2311(C) does not apply in this

case because the Certificate was not a “determination” within the meaning of the statute.

Additionally, it asserts that the circuit court erred because Code § 15.2-2311(C) only applies to

bar the subsequent actions of a zoning administrator or other administrative officer, and not those

of any other body, such as the Board or a court.

       The issue on appeal is whether the circuit court correctly interpreted and applied the

terms of Code § 15.2-2311(C). This Court reviews the interpretation of a statute de novo. Nolte

v. MT Tech. Enters., LLC, 284 Va. 80, 89, 726 S.E.2d 339, 344 (2012).

       When the language of a statute is unambiguous, we are bound by the plain
       meaning of that language. Furthermore, we must give effect to the legislature’s
       intention as expressed by the language used unless a literal interpretation of the
       language would result in a manifest absurdity. If a statute is subject to more than
       one interpretation, we must apply the interpretation that will carry out the
       legislative intent behind the statute.

Id. at 89-90, 726 S.E.2d at 344.

       Code § 15.2-2311 governs appeals to a board of zoning appeals. Code § 15.2-2311(C)

specifically provides:

       In no event shall a written order, requirement, decision or determination made by
       the zoning administrator or other administrative officer be subject to change,
       modification or reversal by any zoning administrator or other administrative
       officer after 60 days have elapsed from the date of the written order, requirement,
       decision or determination where the person aggrieved has materially changed his
       position in good faith reliance on the action of the zoning administrator or other


       3
         The two cases, which were tried together but not formally consolidated in the circuit
court, have been joined in this appeal.
                                                   4
       administrative officer unless it is proven that such written order, requirement,
       decision or determination was obtained through malfeasance of the zoning
       administrator or other administrative officer or through fraud. The 60-day
       limitation period shall not apply in any case where, with the concurrence of the
       attorney for the governing body, modification is required to correct clerical errors.

(Emphasis added.)

       By its plain terms, the prerequisites for Code § 15.2-2311(C) to apply are: (1) a “written

order, requirement, decision or determination made by the zoning administrator;” (2) the passage

of at least 60 days from the zoning administrator’s determination; and (3) a material change in

position “in good faith reliance on the action of the zoning administrator.”

       It is agreed that more than 60 days elapsed between the zoning administrator’s initial

approval of the zoning and his successor’s later assertion of a zoning violation; Quesenberry did

not advise the Rhoadses that the Garage violated the Ordinance until more than 240 days after

Quicke signed the Certificate, approving the Garage. It is also undisputed that the Rhoadses

materially changed their position in good faith reliance on the zoning administrator’s approval of

the zoning for their building plans, because they built the Garage at a cost of nearly $27,000.

       The Board claims that the circuit court erred in applying Code § 15.2-2311(C) because

the zoning administrator granted a Certificate that was in clear violation of the Zoning

Ordinance, and that the Certificate was therefore void ab initio and could not be a “written order,

requirement, decision or determination” under Code § 15.2-2311(C). In support of its position,

the County notes that this Court has previously held that a landowner had no rights in a building

permit that was issued in violation of applicable zoning ordinances. See Blacksburg v. Price,

221 Va. 168, 170-71, 266 S.E.2d 899, 900-01 (1980) (holding that a building permit issued at

variance with the zoning ordinance was “void ab initio” and “no vested rights were acquired

[thereunder] by the permittee”); WANV, Inc. v. Houff, 219 Va. 57, 63-64, 244 S.E.2d 760, 764



                                                 5
(1978) (concluding that a building permit issued in violation of the zoning ordinance was

“void”); and Segaloff v. City of Newport News, 209 Va. 259, 261-62, 163 S.E.2d 135, 137 (1968)

(same).

          As noted by the Board, prior to 1995 administrative zoning decisions that violated the

zoning laws were void and property owners bore the sole responsibility for the consequences of a

government’s zoning mistake. See, e.g., Segaloff, 209 Va. at 261-62, 163 S.E.2d at 137.

However, in 1995, the General Assembly enacted the “vested rights” provision currently codified

in Code § 15.2-2311(C). 1995 Acts ch. 424. The plain language of Code § 15.2-2311(C)

indicates that the statute is intended to eliminate the hardship property owners have suffered

when they rely to their detriment upon erroneous or void zoning decisions.

          We have characterized as remedial those statutes that provide protections to those

otherwise not in a position to effectively defend themselves. See, e.g., Commercial Constr.

Specialties, Inc. v. ACM Constr. Mgmt. Corp., 242 Va. 102, 105-06, 405 S.E.2d 852, 854 (1991)

(concluding that a statute regarding bond requirements for contractors who contract with public

agencies was remedial, because it was designed to protect subcontractors and materialmen who

could not perfect mechanic’s liens against public property); Government Emps. Ins. Co. v.

United Servs. Auto. Ass’n, 281 Va. 647, 657, 708 S.E.2d 877, 883 (2011) (explaining that “Code

§ 38.2-2204, the omnibus clause, is a remedial statute enacted to serve the public policy of

broadening the coverage of automobile liability insurance for the protection of the injured

persons”). Code § 15.2-2311(C) is a remedial statute.

          The remedial purpose of Code § 15.2-2311(C) is to provide relief and protection to

property owners who detrimentally rely in good faith upon erroneous zoning determinations and

who would otherwise suffer loss because of their reliance upon the zoning administrator’s error.



                                                  6
A statute that is remedial in nature is “liberally construed so that the purpose intended may be

accomplished,” and is to be “read so as to promote the ability of the enactment to remedy the

mischief at which it is directed.” Manu v. GEICO Cas. Co., 293 Va. 371, 389, 798 S.E.2d 598,

608 (2017) (citations and internal quotation marks omitted).

       Considering the plain language and remedial nature of the statute, Code § 15.2-2311(C)

manifestly creates a legislatively-mandated limited exception to the judicially-created general

principle that a building permit issued in violation of applicable zoning ordinances is void. See

Tvardek v. Powhatan Village Homeowners Ass’n, 291 Va. 269, 276 n.4, 784 S.E.2d 280, 283 n.4

(2016) (noting that “[a]brogation of the common law requires that the General Assembly plainly

manifest an intent to do so”) (citation and internal quotation marks omitted). As this Court has

previously noted, “Code § 15.2-2311(C) . . . provide[s] for the potential vesting of a right to use

property in a manner that ‘otherwise would not have been allowed.’” Goyonaga v. Board of

Zoning Appeals, 275 Va. 232, 244, 657 S.E.2d 153, 160 (2008) (citation omitted). The circuit

court did not err in rejecting the Board’s claim that the Certificate was void ab initio because the

Certificate granted a right to use property in a manner that otherwise would not have been

allowed under the Zoning Ordinance.

       The Board claims that even if the Certificate was not void ab initio, the signed Certificate

was still not a “written order, requirement, decision or determination” by the zoning

administrator. We disagree.

       In issuing the Certificate, the zoning administrator necessarily made a determination that

the building plans complied with the Zoning Ordinance in all respects. See Zoning Ordinance

Section 3-7-1(A) (providing that a certificate of compliance will be issued “for those proposals

which have obtained all necessary approvals and permits and comply with this [Zoning]



                                                 7
Ordinance”) and Section 5-3 (defining the term “certificate of compliance” as “[c]ertification by

the Land Use Administrator that the plans are in compliance with this [Zoning] Ordinance”).

Although the Board argues to the contrary, it is irrelevant that the decision or determination

evidenced by the Certificate makes no reference to the height of the Garage or to the zoning

administrator’s intent to waive the requirements of the Zoning Ordinance. Such specificity is not

required by Code § 15.2-2311(C). The issuance of the Certificate clearly constitutes a decision

or determination by the zoning administrator that the building plans complied with the Zoning

Ordinance.

       The conclusion that the Certificate constitutes a determination by the zoning

administrator is consistent with our prior cases involving Code § 15.2-2311(C). In Norfolk 102,

LLC v. City of Norfolk, 285 Va. 340, 354-56, 738 S.E.2d 895, 903 (2013), we held that Code

§ 15.2-2311(C) did not apply to a “Cash Receipt” signed by a zoning administrator, because that

document “was not a specific determination by the zoning administrator or any other City

official that either of these businesses could use their respective premises in a manner not

otherwise allowed under the zoning ordinances in effect at that time.” Similarly, in James v. City

of Falls Church, 280 Va. 31, 44, 694 S.E.2d 568, 575 (2010), we held that a zoning

administrator’s mere “interpretation” of a zoning ordinance “lacked the finality of an ‘order,

requirement, decision or determination’ under Code § 15.2-2311(C),” such that no vesting

occurred.

       In contrast, the Certificate was a written determination by the zoning administrator that a

particular building plan on a particular property complied with the applicable zoning ordinances.

It affirmatively approved the zoning for the Garage project at issue. The Certificate was a final

determination, as this Court has required. See James, 290 Va. at 44, 694 S.E.2d at 575 (a zoning



                                                 8
interpretation lacks the finality of an “order, requirement, decision or determination” under Code

§ 15.2-2311(C)). The Certificate itself provided notice that the zoning administrator’s decision

was appealable, which demonstrates that the zoning administrator’s involvement was final after

he signed the Certificate. Thus, the Certificate was a determination by the zoning administrator

which satisfied that requirement under Code § 15.2-2311(C).

       The Board also claims that Code § 15.2-2311(C) only binds a zoning administrator, but

need not and should not be considered by any other body such as a board or a court in

determining if there is an enforceable violation of a zoning ordinance. In support of its position,

the Board notes that this Court stated in James that Code § 15.2-2311(C) “only limits the

subsequent actions of a ‘zoning administrator or other administrative officer,’” and “[t]he

Planning Commission, however, is neither.” Id. at 43, 694 S.E.2d at 575.

       The quoted language from James should not be interpreted as allowing the BZA and the

Board to ignore the requirements of and to evade the application of Code § 15.2-2311(C) in

making the determination of whether there is an enforceable violation of a zoning ordinance. In

James, the appeal concerned a decision made by a planning commission. The planning

commission, not the zoning administrator, had authority over the issue of approving the

subdivision and consolidation of properties which the landowner requested. We noted that

“Code § 15.2-2311(C) [was] not applicable” to protect a property owner against an adverse

decision by a planning commission regarding the subdivision and consolidation of several

properties after the zoning administrator issued an “interpretation” that such a consolidation was

permitted by the Zoning Ordinance. 280 Va. 43-44, 694 S.E.2d at 574-75. Because there was

only an interpretation, and no determination by a “zoning administrator or other administrative

officer,” we concluded that this prerequisite for the application of Code § 15.2-2311(C) was not



                                                 9
present in that case. There was no vesting of a zoning determination, because no zoning

determination was made by the zoning administrator. Code § 15.2-2311(C) only provides for

vesting after a zoning determination. Code § 15.2-2311(C) could not possibly apply to limit the

subsequent actions of the planning commission.

        The issue of whether Code § 15.2-2311(C) must be considered by other entities involved

in the enforcement of a zoning ordinance, after a zoning administrator makes a decision or

determination which is relied upon by a property owner, was not before the Court in James. By

its terms, Code § 15.2-2311(C) and its vesting provisions must be considered and enforced by a

BZA, a board of supervisors, or a court in making a zoning determination or reviewing its

correctness, if the prerequisites for the application of the statute are satisfied. 4

        A zoning administrator is a representative of his or her board of supervisors. 5 Board of

Supervisors v. Board of Zoning Appeals, 268 Va. 441, 450-51, 604 S.E.2d 7, 12 (2004). “[A]

principal is bound by representations of his agent, made either in the scope of his employment or

in furtherance of the object for which he is employed.” Nationwide Ins. Co. v. Patterson, 229
Va. 627, 632, 331 S.E.2d 490, 493 (1985) (internal quotation marks omitted). Thus, when a




        4
         By way of example, if a landowner appeals a zoning administrator’s notice of violation
to a board of zoning appeals, the board of zoning appeals should consider whether the zoning
administrator had the right to issue such a violation under Code § 15.2-2311(C). As we noted in
Goyonaga, the property owner has the “burden of establishing the vesting of a right to an
otherwise impermissible use of property under Code § 15.2-2311(C).” 275 Va. at 244, 657
S.E.2d at 160. If the zoning administrator is barred from changing his or her prior determination
by Code § 15.2-2311(C), the board of zoning appeals must consider that statute in determining
whether the zoning administrator erred in finding there was an enforceable violation of the
zoning ordinance by the landowner.
        5
         Zoning Ordinance Section 5-3 defines the “land use administrator” as “[t]he
representative of the Richmond County Board of Supervisors who has been appointed to serve as
the agent of the Governing Body in administering this Ordinance.”
                                                   10
zoning administrator has acted within the scope of his employment and made a “decision” or

“determination” within the meaning of Code § 15.2-2311(C), he or she has also bound the board

of supervisors. If Code § 15.2-2311(C) did not bind the board of supervisors as the zoning

administrator’s principal, it would afford scant, if any, protection to the property owner, and

would not serve to “remedy the mischief at which [the statute] is directed.” Manu, 293 Va. at

389, 798 S.E.2d at 608. The remedial purpose of the statute requires the statute to be interpreted

so as to provide relief and protection to property owners who rely in good faith upon erroneous

zoning determinations.

        In this instance, the approval of the Certificate was an action within the scope of the

authority delegated by the Board to the zoning administrator. The issuance of the Certificate

constituted a determination within the meaning of Code § 15.2-2311(C). Also, more than 60

days elapsed after the zoning administrator issued his determination that the Garage complied

with the Zoning Ordinance, and the Rhoadses materially changed their position in reliance upon

that determination. Thus, the prerequisites for the application of Code § 15.1-2311(C) are

present in this case.

        The Rhoadses’ rights in using their property in the manner initially approved by the

zoning administrator vested upon fulfillment of the requirements of Code § 15.2-2311(C). Once

their rights vested under Code § 15.2-2311(C), they were not subject to alteration by the zoning

administrator, the BZA or the Board. Therefore, the circuit court did not err in applying Code

§ 15.2-2311(C) to uphold the Rhoadses’ vested rights to use their property in the manner

originally approved by the zoning administrator.




                                                 11
                                        CONCLUSION

      Accordingly, for the foregoing reasons, we will affirm the judgments of the Circuit Court

of Richmond County.

                                                                                      Affirmed.




                                             12